UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2015 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-193328 Q BIOMED INC. (Exact name of registrant as specified in its charter) Nevada 46-4013793 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP 501 Madison Ave. 14th Floor New York, NY10022 (Address of principal executive offices) (212) 588-0022 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesxNoo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 8,375,000 shares (Class) (Outstanding as at October 15, 2015) Q BIOMED INC. Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation F-9 Item 3. Quantitative and Qualitative Disclosure About Market Risks F-10 Item 4. Controls and Procedures F-11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 1 Item 1A. Risk Factors 1 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 1 Item 3. Defaults Upon Senior Securities 1 Item 4. Mine Safety Disclosures 1 Item 5. Other Information 1 Item 6. Exhibits and Reports on Form 8-K 2 SIGNATURES 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's Form 10-K, most recently filed with the Commission on February 27, 2015. F-1 Q BIOMED, INC. (formerly ISMO Tech Solutions, Inc.) Condensed Balance Sheets (unaudited) August 31, November 30, Assets Current assets: Cash and cash equivalents $ $ Total current assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Total current liabilities Total liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 100,000,000 shares authorized, no shares issued and outstanding as of August 31, 2015 and November 30, 2014, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 8,375,000 and 8,125,000 shares issued and outstanding as of August 31, 2015 and November 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See Accompanying Notes to Financial Statements. F-2 Q BIOMED, INC. (formerly ISMO Tech Solutions, Inc.) Condensed Statements of Operations (unaudited) For the three months ended For the nine months ended August 31, August 31, Revenue $
